Citation Nr: 1501804	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-29 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicide agents, for accrued benefits purposes.

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicide agents, for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to October 1969.  He passed away in November 2009.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The RO in Roanoke, Virginia, has jurisdiction of the Veteran's claims file.  

The appellant solely contends that the Veteran's prostate cancer and diabetes mellitus, type II, were due to exposure to Agent Orange on shore in Vietnam.  See May 2014 brief.  Neither the appellant nor the Veteran ever contended, and the evidence does not suggest, that his prostate cancer or diabetes mellitus, type II, otherwise had their onset during or as a result of service.

When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will not discuss direct service connection for prostate cancer or diabetes mellitus, type II, claimed as due to exposure to herbicide, for accrued benefits purposes.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The Board notes that a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C. § 5121(a) will be eligible to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

Under a proposed rule, VA would treat qualifying death claims (for example, a VA Form 21-534) as requests to substitute.  See 76 Fed. Reg. 8,666-01 (Feb. 15, 2011) (Proposed Rule) (proposed to be codified at 38 C.F.R. § 3.1010(c)(2)).  However, VA recognizes that not all persons filing a claim for death benefits will wish to substitute for a deceased claimant.  Therefore, VA would provide an opportunity for a person to waive the right to substitute when he or she had filed a claim for accrued benefits, death pension, or Dependency and Indemnity Compensation (DIC), which VA would otherwise deem a request to substitute.  Id. at 8668-69.  Unlike accrued benefits claims that are limited to the evidence of record at the time of the Veteran's death, a substitute claimant would be able to submit additional evidence to be considered by VA that was not of record at the time of the claimant's death. 

In this case, the appellant never specifically filed a claim seeking "substitution" in the Veteran's appeal pending at the time of his death.  The Board notes, however, that she did file her DIC claim in January 2010, less than one month after the Veteran's death.  Thus, the issue of whether the appellant's claim for DIC should be construed as a claim for substitution as to the Veteran's appeal for service connection for prostate cancer and diabetes mellitus, type II, each claimed as due to exposure to herbicide, has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

Accordingly, this Board decision will only address whether service connection for prostate cancer and diabetes mellitus, type II, each claimed as due to exposure to herbicide, is warranted for the purposes of accrued benefits (i.e., based on evidence of record at the time of the Veteran's death) and does not bar any substitution claim the appellant may have. 


FINDINGS OF FACT

1.  The evidence of record at the time of the Veteran's death does not demonstrate that he served or visited on the ground in Vietnam. 

2.  The evidence of record at the time of the Veteran's death does not demonstrate that he was exposed to herbicide while on active duty.

3.  The Veteran died in November 2009; a certificate of death provides that the immediate cause of death was metastatic prostate cancer. 

4.  At the time of the Veteran's death, service connection had not been established for any disability; since the Veteran's death, service connection on an accrued basis has not been established for any disability.  

5.  The competent medical, and competent and credible lay, evidence does not show that a service-connected disability caused or substantially or materially contributed to the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer, claimed as due to exposure to herbicide, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.1000 (2014).

2.  The criteria for service connection for diabetes mellitus, type II, claimed as due to exposure to herbicide, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.1000 (2014).

3.  The cause of the Veteran's death was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1310, 5102, 5103, 5103A & 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in a July 2009 letter.  Notice was provided to the appellant in an April 2010 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records and VA and private medical records.  

A claim for accrued benefits is decided on the basis of evidence in the file at the date of the veteran's death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  Thus, the appellant cannot furnish additional evidence to substantiate her accrued benefits claims and VA cannot develop additional evidence that would substantiate the claims, except as to any reports of VA treatment prior to the Veteran's death, which are presumed to be of record.  The appellant has not identified any such outstanding records. 

VA did not conduct a VA examination or obtain a medical opinion for the Veteran's cause of death claim.  In Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a DIC claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim. See also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).

As discussed below, herbicide exposure has not been established.  The appellant does not assert that the Veteran's prostate cancer (identified by the certificate of death as the sole cause of his death) was related to service in any way other than as a presumptive result of his alleged herbicide exposure in Vietnam.  Thus, there is no evidence of a relevant in-service event, injury, or disease or an indication that the claimed disability may be related to service.  Accordingly, a VA examination is not required in order to decide this claim.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

Moreover, the appellant has provided no specific details as to the Veteran's claimed on shore presence in Vietnam that warrant a remand in order for VA to develop evidence to support her claim.  Thus, VA has been unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In sum, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.  Accordingly, the Board finds that VA's duty to assist has been met 


Legal Analysis

Accrued Benefits

The appellant is seeking service connection for prostate cancer, claimed as due to exposure to herbicide, for accrued benefits purposes, and service connection for diabetes mellitus, type II, claimed as due to exposure to herbicide, for accrued benefits purposes.  She contends that the Veteran was on ground in Vietnam and therefore exposure to herbicide must be presumed.  

The Veteran's certificate of death provides that he passed away in November 2009.  The immediate cause of death was metastatic prostate cancer.  

Accrued benefits are benefits to which a Veteran was entitled at death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he or she had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

The substance of the survivor's claim is purely derivative from any benefit to which the Veteran might have been entitled at his death; that is, the survivor cannot receive any such attributed benefit that the Veteran could not have received upon proper application therefore.  Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994). 

In considering the appellant's claim for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death is evaluated.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the claims file until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.  Hayes v. Brown, 4 Vet. App. 353 (1993). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

At the time of the Veteran's death, claims for service connection for prostate cancer and diabetes mellitus, type II, were pending.  The appellant filed a claim of entitlement to accrued benefits in January 2010.  As the appellant has standing to file a claim for accrued benefits, the Veteran had a claim pending at the time of death, and the claim for accrued benefits was filed within one year of the Veteran's death, the only issue is whether the Veteran would have prevailed on the claims if he had not died.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000.

If a veteran was exposed to an herbicide agent during active service, prostate cancer and diabetes mellitus, type II, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The General Counsel for VA interpreted that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  The presumption of exposure to herbicide in Vietnam requires that a veteran actually stepped foot on land in Vietnam.  Haas, supra; VAOPGCPREC 27-97.

Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Here, the appellant solely contends that the Veteran's prostate cancer and diabetes mellitus, type II, were due to exposure to herbicide on shore in Vietnam.  She has not contended, and the evidence does not suggest, that his prostate cancer or diabetes mellitus, type II, otherwise had their onset during or as a result of service.  Therefore, the Board will not discuss direct service connection for prostate cancer or diabetes mellitus, type II, for purposes of accrued benefits.  Robinson, 21 Vet. App. at 545.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Private treatment records reflect that the Veteran was diagnosed with prostate cancer and diabetes mellitus, type II.  The question which remains is whether the Veteran was physically present in the Republic of Vietnam during the Vietnam era.  

The appellant has made only vague assertions that the Veteran served on shore in Vietnam.  She has provided no details. 

Based on a thorough review of the record, the Board specifically finds that the record does not show that the Veteran set foot on land in the Republic of Vietnam, was presumptively exposed to herbicides during active service, or was actually exposed to herbicides during service.

In July 2012, the RO determined that the Veteran had not served on shore in Vietnam.  In doing so, it explained that the Veteran's DD 214 only showed receipt of the National Defense Service Medal; a PIES response noted that there was no evidence to substantiate any service in the Republic of Vietnam; the Veteran's personnel file and service treatment records provided no evidence of service in or on the waterways of Vietnam; and the Republic of Vietnam ship list did not list the two ships on which the Veteran served.

As the record does not establish that the Veteran served or visited on the ground in Vietnam during the Vietnam Era, service connection for prostate cancer or diabetes mellitus, type II, on a presumptive basis based on herbicide exposure is not warranted.  38 C.F.R. § 3.307(a).  See Haas, supra.

The Board is aware of the appellant's assertions.  However, the fact remains that the available records do not document the Veteran's service on shore in Vietnam.  The appellant has made no assertions that the Veteran was exposed to herbicide other than presumptively while on shore in Vietnam.  

In sum, the Board finds that the preponderance of the evidence is against service connection for prostate cancer, claimed as due to exposure to herbicide agents, for accrued benefits purposes, and service connection for diabetes mellitus, type II, claimed as due to exposure to herbicide agents, for accrued benefits purposes.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Cause of Death

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

When a veteran dies from a service-connected or compensable disability, VA shall pay dependency and indemnity compensation to such veteran's surviving spouse, children or parents.  38 U.S.C.A. § 1310.  Service connection for the cause of the veteran's death may be granted when the disability causing such veteran's death was incurred or aggravated while in military service, or he died during such service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The contributory cause of death is one that contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  A service-connected disability is one that was contracted in the line of duty and was incurred in or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran died in November 2009; a certificate of death provides that the immediate cause of death was metastatic prostate cancer.  At the time of the Veteran's death, service connection had not been established for any disability.  Since the Veteran's death, service connection on an accrued basis has not been established for any disability.  

The appellant contends solely that the Veteran incurred his fatal prostate cancer as a result of presumptive exposure to Agent Orange on shore in Vietnam.  See May 2014 brief.  She has not contended, and the evidence does not suggest, that the Veteran's death was related to active duty in any other way.  

After a careful review of the record, the Board concludes that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  

As determined earlier in this decision, service connection for the Veteran's fatal prostate cancer, due to exposure to herbicide, for accrued purposes, is not warranted.  As a result, service connection for the cause of the Veteran's death (prostate cancer) must also be denied.  

Again, the Board points out that the appellant's sole contention as to the relationship between the Veteran's fatal prostate cancer and his active duty is that he was presumptively exposed to herbicide while on shore in Vietnam.  As noted above, the evidence of record does not demonstrate that he served or visited on the ground in Vietnam.  The appellant has provided no specific details as to his claimed on shore presence in Vietnam.  

As the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

ORDER

Service connection for prostate cancer, claimed as due to exposure to herbicide, for accrued benefits purposes, is denied.

Service connection for diabetes mellitus, type II, claimed as due to exposure to herbicide, for accrued benefits purposes, is denied.

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


